Exhibit 10(iii)A(84)

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

FOR KEY MANAGEMENT 

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT made as of this 21st day
of April, 2006, by and between Acuity Brands, Inc. (the “Company”) and C. Dan
Smith (the “Executive”).

WHEREAS, Executive is a key management employee of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat of or the occurrence of a Change in Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and

WHEREAS, Executive has previously entered into a Severance Protection Agreement,
dated as of October 2, 2002, (the “Prior Agreement”), with the Company providing
the Executive with certain compensation and benefits in the event his employment
is terminated in connection with a Change in Control; and

WHEREAS, in order to continue to induce the Executive to provide services to the
Company (including its subsidiary corporations), particularly in the event of a
threat or the occurrence of a Change in Control, the Company desires to enter
into this Amended and Restated Change in Control Agreement (the “Agreement”)
with the Executive to provide the Executive with certain benefits in the event
his employment is terminated as a result of, or in connection with, a Change in
Control and to provide the Executive with certain other benefits whether or not
the Executive’s employment is terminated.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

  1. Term of Agreement.

(a) Unless earlier terminated as hereinafter provided, this Agreement shall
commence on the date hereof and shall be for a rolling, two-year term (the
“Term”) and shall be deemed to extend automatically, without further action by
either the Company or Executive, each day for an additional day, such that the
remaining term of the Agreement shall continue to be two years; provided,
however, that either party may, by written notice to the other, cause this
Agreement to cease to extend automatically and, upon such notice, the “Term” of
this Agreement shall be the two-year period following the date of such notice
and this Agreement shall terminate upon the expiration of such Term. This
Agreement shall not be considered an employment agreement and in no way
guarantees Executive the right to continue in the employment of the Company or
its affiliates. Executive’s employment is considered employment at will, subject
to Executive’s right to receive payments and benefits upon certain terminations
of employment as provided below.

(b) Notwithstanding the foregoing, (1) the term of this Agreement shall not
expire during a Threatened Change in Control Period or prior to the expiration
of two (2) years after the occurrence of a Change in Control and (2) prior to a
Change in Control and other than during a Threatened Change in Control Period,
the term of this Agreement shall expire on the date the Executive



--------------------------------------------------------------------------------

terminates employment (except in circumstances that entitle the Executive to
compensation and benefits hereunder), unless such termination was at the request
of a Third Party or otherwise occurred in connection with, or in anticipation
of, a Change in Control.

(c) Each place in this Agreement where a reference to the “Company” appears that
relates to the Executive’s employment, termination of employment or performing
services, including the definitions of “Cause” and “Good Reason,” such reference
shall mean and include any subsidiary of the Company which is the primary
employer of the Executive. Further, in each place where this Agreement refers to
a benefit plan or program, payment of compensation, compensation arrangement or
other similar plan or program maintained by the Company, such reference shall
include any plan, program or arrangement maintained or established by a
subsidiary of the Company. Notwithstanding the foregoing, the references in the
definitions of “Change in Control,” “Threatened Change in Control Period” and
similar references to changes in ownership and control of the Company shall mean
and refer to Acuity Brands, Inc., a Delaware corporation.

(d) As of the date hereof, this Agreement is intended to, and shall, supersede
and replace in its entirety the compensation and benefits provided under
Executive’s Prior Agreement.

 

  2. Definitions.

2.1 Cause. For purposes of this Agreement, “Cause” shall mean a reasonable
determination by the Company that the Executive (a) intentionally and
continually failed to substantially perform his duties with the Company (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance has been
delivered to the Executive specifying the manner in which the Executive has
failed to substantially perform, or (b) intentionally engaged in conduct which
is demonstrably and materially injurious to the Company, monetarily or otherwise
or was convicted of a misdemeanor or felony involving moral turpitude; provided,
however that no termination of the Executive’s employment shall be for Cause as
set forth in clause (b) above until (x) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (b) and specifying the particulars thereof in
detail, and (y) the Executive shall have been provided an opportunity to be
heard by the Board or a committee of the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, nor failure to act, on
the Executive’s part, shall be considered “intentional” unless he has acted, or
failed to act, with a lack of good faith and without a reasonable belief that
his action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination is given by the
Executive shall constitute Cause for purposes of this Agreement.

2.2 Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

(a) The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities; or

(b) The individuals who, as of April 21, 2006, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or

 

-2-



--------------------------------------------------------------------------------

(c) Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or

(d) a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.2(a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such acquisition
(hereinafter referred to as “Related Persons”).

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination (1) was at the request
of a Third Party (as hereinafter defined) or (2) otherwise occurred in
connection with, or in anticipation of, a Change in Control (including, without
limitation, during a Threatened Change in Control Period), then for all purposes
of this Agreement, the date of a Change in Control shall mean the date
immediately prior to the date of such termination of the Executive’s employment.

2.3 Confidential Information. For purpose of this Agreement, “Confidential
Information” shall mean all technical, business, and other information relating
to the business of the Company or its subsidiaries or affiliates, including,
without limitation, technical or nontechnical data, formulae, compilations,
programs, devices, methods, techniques, processes, financial data, financial
plans, product plans, and lists of actual or potential customers or suppliers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons,
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be subject to protection under this Agreement whether or not
such information constitutes a trade secret and is separately protectable at law
or in equity as a trade secret.

2.4 Disability. For purposes of this Agreement, “Disability” shall have the
meaning ascribed to such term in the Company’s long-term disability plan or
policy covering the Executive, or in the absence of such plan or policy, a
meaning consistent with Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended.

2.5 (a) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
the occurrence coincident with or after a Change in Control of any of the events
or conditions described in Subsections (1) through (8) hereof:

(1) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities;
or any removal of the Executive from or failure to reappoint or reelect him to
any of such offices or positions, except in connection with the termination of
his employment for Disability, Cause, as a result of his death or by the
Executive other than for Good Reason;

 

-3-



--------------------------------------------------------------------------------

(2) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of the date due;

(3) the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control except for reasonably required travel on the Company’s business which is
not greater than such travel requirements prior to the Change in Control;

(4) the failure by the Company (A) to continue in effect (without reduction in
benefit level, and/or reward opportunities) any compensation or employee benefit
plan in which the Executive was participating immediately prior to the Change in
Control, including, but not limited to, the plans listed on Appendix A in which
Executive is participating, unless a substitute or replacement plan has been
implemented which provides substantially identical compensation or benefits to
the Executive or (B) to provide the Executive with compensation and benefits, in
the aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each other compensation or employee
benefit plan, program and practice as in effect immediately prior to the Change
in Control (or as in effect following the Change in Control, if greater);

(5) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company;

(6) any material breach by the Company of any provision of this Agreement;

(7) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 2.1; or

(8) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 9 hereof.

(b) Any event or condition described in Section 2.5(a)(1) through (8) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”), or (2) otherwise arose in connection with or in anticipation of
a Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

(c) The Executive’s right to terminate his employment pursuant to this
Section 2.5 shall not be affected by his incapacity due to physical or mental
illness.

2.6 Threatened Change in Control. For purposes of this Agreement, a Threatened
Change in Control shall mean the occurrence of any of the following events:

(a) when the Company is aware of or is contemplating, a proposal (a “Proposal”)
for any Person other than a Related Person (1) to acquire five percent (5%) or
more of the voting power of the Company’s outstanding securities, or (2) to
merge or consolidate with another entity, transfer or sell assets of the
Company, or liquidate or dissolve the Company, in each case described in this
clause (2) in a transaction that would constitute a Change in Control; or

(b) any Person other than a Related Person,

 

-4-



--------------------------------------------------------------------------------

(1) acquires five percent (5%) or more of the voting power of the Company’s
outstanding securities, other than as a holder whose investment in the Company
is eligible to be reported on Schedule 13G pursuant to Rule 13d-l
(b) (1) promulgated under the Exchange Act, or

(2) initiates a tender or exchange offer to acquire such number of securities as
would result in such Person holding twenty percent (20%) or more of the voting
power of the Company’s outstanding securities, or

(3) solicits proxies for votes to elect members of the Board at a shareholders’
meeting of the Company.

2.7 Threatened Change in Control Period. For purposes of this Agreement, a
Threatened Change in Control Period shall mean the period commencing on the date
that a Threatened Change in Control has occurred and ending upon:

(a) the date the Proposal referred to in Section 2.6(a) is abandoned;

(b) the acquisition of five percent (5%) of the voting power of the Company’s
outstanding securities by the Person referred to in Section 2.6(a)(1) if such
acquisition does not constitute a Threatened Change in Control under
Section 2.6(b)(1);

(c) (1) the date when any Person described in Section 2.6(b)(1) shall own less
than five percent (5%) of the voting power of the Company’s outstanding
securities, (2) shall have abandoned the tender or exchange offer, or (3) shall
not have elected a member of the Board as the case may be; or

(d) the date a Change in Control occurs.

2.8 1934 Act. The Securities Exchange Act of 1934, as amended.

 

  3. Termination of Employment.

3.1 If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated coincident with or within two (2) years following
the occurrence of a Change in Control, the Executive shall be entitled to the
following compensation and benefits depending upon the circumstances of such
termination (in addition to any compensation and benefits provided for under any
of the Company’s employee benefit plans, policies and practices):

(a) If the Executive’s employment with the Company shall be terminated during
such 2-year period (1) by the Company for Cause or Disability, (2) by reason of
the Executive’s death, or (3) by the Executive other than for Good Reason (as
each term is defined herein), the Company shall pay the Executive all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, (iii) vacation pay, and (iv) sick
leave (collectively, “Accrued Compensation”). In addition to the foregoing, if
the Executive’s employment is terminated by the Company for Disability or by
reason of the Executive’s death, the Company shall pay to the Executive or his
beneficiaries an amount equal to the “Pro Rata Bonus” (as hereinafter defined).
The “Pro Rata Bonus” is an amount equal to the Bonus Amount (as hereinafter
defined) multiplied by a fraction the numerator of which is the number of days
in such fiscal year through the Termination Date and the denominator of which is
365. The term “Bonus Amount” shall mean the greater of the (x) most recent
annual bonus paid or payable to the Executive, or, (y) the target annual bonus
payable for the fiscal year during which the Termination Date occurs, or, if
greater, for the fiscal year during which a Change in Control occurred or
(z) the average of the annual bonuses paid or payable during the three full
fiscal years ended prior to the Termination Date or, if greater, the three full
fiscal

 

-5-



--------------------------------------------------------------------------------

years ended prior to the Change in Control (or, in each case, such lesser period
for which annual bonuses were paid or payable to the Executive). Executive’s
entitlement to any other compensation or benefits shall be determined in
accordance with the Company’s employee benefit plans and other applicable
programs and practices then in effect.

(b) If the Executive’s employment with the Company shall be terminated (other
than by reason of death) during such 2-year period, (1) by the Company other
than for Cause or Disability, or (2) by the Executive for Good Reason, the
Executive shall be entitled to the following:

(i) the Company shall pay the Executive all Accrued Compensation and a Pro-Rata
Bonus;

(ii) the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount (the “Severance Amount”) in cash equal to one and one-half
(1.5) times the sum of (A) the greater of the Executive’s base salary in effect
on the Termination Date or at any time during the 90-day period prior to the
Change in Control (“Base Salary”) and (B) the Bonus Amount. Notwithstanding the
foregoing, if the Executive has attained at least age 63 1/2 on the Termination
Date the Severance Amount to be paid under this Subsection (ii) shall be the
amount described in the preceding sentence multiplied by a fraction (which in no
event shall be less than one-half) the numerator of which shall be the number of
months (for this purpose any partial month shall be considered as a whole month)
remaining until the Executive’s 65th birthday (but in no event shall be less
than 9) and the denominator of which shall be 18;

(iii) for a number of months equal to the lesser of (A) 18 or (B) the number of
months remaining until the Executive’s 65th birthday (the “Continuation
Period”), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries as if Executive remained actively employed,
the life insurance, disability, and healthcare (including dental and vision, if
applicable) benefits provided (x) to the Executive at the time the Notice of
Termination is given, at any time during the 90-day period prior to the Change
in Control or at any time thereafter, or (y) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and benefits (including deductibles and costs) provided in
this Section 3.1(b) (iii) during the Continuation Period shall be no less
favorable to the Executive and his dependents and beneficiaries, than the most
favorable of such coverages and benefits during any of the periods referred to
in clauses (x) and (y) above. Any costs Executive was paying for such coverages
at the time of termination shall be paid by Executive by separate check to the
Company each month in advance. If the terms of the life insurance or disability
plan referred to in this subsection (iii), or the laws applicable to such plan,
do not permit continued participation by Executive as required by this
subsection, then the Company will arrange for other coverages satisfactory to
Executive at the Company’s expense providing substantially identical benefits
or, at the Executive’s election, the Company will pay Executive a lump sum
amount equal to the costs to Executive for the coverage (or coverages) for the
full Continuation Period within five (5) days after the Executive’s Termination
Date. If the terms of the health care plan referred to in this subsection
(iii) do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (iii) cannot be provided in a manner such
that the benefit payments will be tax-free to Executive and his dependents, then
the Company shall (A) pay to Executive within five (5) days after Executive’s
Termination Date a lump sum amount equal to the monthly rate for COBRA coverage
at the date of Executive’s termination under the healthcare plan that is then
being paid by former active employees for the level of coverage that applies to
Executive and his dependents, minus the amount active employees are then paying
for such coverage, multiplied by the number of months in the Continuation Period
(plus a tax gross-up on the lump sum amount determined under this subsection
(iii)(A)), and (B) permit Executive and his dependents to elect to participate
in the healthcare plan for the Continuation Period upon payment of the
applicable rate for COBRA coverage during the Continuation Period.

The Company’s obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer’s

 

-6-



--------------------------------------------------------------------------------

benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Executive hereunder as long as the aggregate
coverages and benefits of the combined benefit plans is no less favorable to the
Executive than the coverages and benefits required to be provided hereunder.
This Subsection (iii) shall not be interpreted so as to limit any benefits to
which the Executive or his dependents may be entitled under any of the Company’s
employee benefit plans, programs or practices following the Executive’s
termination of employment, including without limitation, retiree medical and
life insurance benefits;

In the event the Executive receives healthcare benefits coverage for the full
length of the Continuation Period pursuant to the provisions of this subsection
(iii), the Executive and his dependents shall continue to be eligible to elect
to receive healthcare benefits coverage for up to an additional thirty-six
(36) months (“Extended Continuation Period”), provided however, that no benefits
will be provided (i) if healthcare benefits coverage is available to the
Executive through another employer during the Extended Continuation Period, or
(ii) after the covered individual reaches age 65. The healthcare benefits
coverage during the Extended Continuation Period shall be substantially similar
to the healthcare benefits coverage Executive received during the Continuation
Period. The costs to the Executive for the healthcare benefits coverage during
the Extended Continuation Period shall be the same as the COBRA costs paid by
terminating employees during the same time period as the Extended Continuation
Period.

(iv) the Company shall pay in a single payment an amount in cash equal to the
amount the Executive would have received if he remained employed for an
additional one and one-half (1.5) years (or until his 65th birthday, if
earlier), his annual compensation during such period had been equal to his Base
Salary and the Bonus Amount and the Company had continued to make employer
contributions or credits on Executive’s behalf to each defined contribution plan
in which Executive was a participant at the Termination Date including, without
limitation, the Acuity Brands, Inc. 401(k) Plan (assuming Executive participated
in such plan at the maximum permissible contribution level) and the Acuity
Brands, Inc. Supplemental Deferred Savings Plan (“SDSP”). For purposes of the
SDSP, the Executive shall be credited with the contribution to the Supplemental
Subaccount (but not the Matching Subaccount), the Make-Up Contribution Credit
and the SERP Make-Up Contribution Credit for such one and one-half (1.5) year
period (to the extent Executive is eligible for each such contribution),
provided that the requirements of the SDSP that the Executive have a Year of
Service for each year and be employed on the last day of the year shall not
apply to the eligibility to receive such contributions; and

(v) (A) the restrictions on any outstanding incentive awards (including
restricted stock, restricted stock units and granted Performance Shares) granted
to the Executive under the Company’s Long-Term Incentive Plan or under any other
incentive plans or arrangements shall lapse and such incentive awards shall
become one hundred percent (100%) vested, all stock options and stock
appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, and Performance Units granted to
Executive shall become 100% vested and (B) the Executive shall have the right to
require the Company to purchase, for cash, any shares of unrestricted stock or
shares purchased upon exercise of any options, at a price equal to the fair
market value of such shares on the date of purchase by the Company.

(c) The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii), (iv), and
(v) shall be paid within five (5) days after the Executive’s Termination Date.

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).

3.2 If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under the
Severance Agreement, dated as of April 21, 2006, (“Severance Agreement”),
between Executive and the Company, Executive shall be

 

-7-



--------------------------------------------------------------------------------

entitled to receive benefits under whichever agreement provides Executive the
greater aggregate compensation and benefits (and not under the other agreement)
and there shall be no duplication of benefits. Except as provided in the
preceding sentence, the severance pay and benefits provided for in Sections
3.1(a) and 3.1(b) shall be in lieu of any other severance pay to which the
Executive may be entitled under any Company severance plan, program or
arrangement for a termination of employment covered by such circumstances,
except that if the severance pay of the type referenced in Section 3.1(b)(ii)
provided under such other plans, programs or arrangements is greater than the
amount calculated under Section 3.1(b)(ii), then that greater amount and not the
amount under Section 3.1(b)(ii) shall be paid.

3.3 To the extent applicable, this Agreement shall at all times be operated in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and rulings thereunder (“Section 409A”),
including any applicable transition rules. The Company shall have authority to
take action, or refrain from taking any action, with respect to the payments and
benefits under this Agreement that is reasonably necessary to comply with
Section 409A. Specifically, the Company shall have the authority to delay the
commencement of payments under Section 3.1 to “key employees” of the Company to
the extent such delay is mandated by the provisions of the Section 409A;
provided that the Company and Executive may agree to take into account any
transitional rule available under Section 409A.

4. Notice of Termination. During a Threatened Change in Control Period and
following a Change in Control, any purported termination by the Company or by
the Executive shall be communicated by written Notice of Termination to the
other. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which indicates the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. For purposes of this Agreement, no such purported
termination shall be effective without such Notice of Termination.

5. Termination Date. “Termination Date” shall mean in the case of the
Executive’s death, his date of death, and in all other cases, the date specified
in the Notice of Termination subject to the following:

(a) If the Executive’s employment is terminated by the Company for Cause or due
to Disability, the date specified in the Notice of Termination shall be at least
thirty (30) days from the date the Notice of Termination is given to the
Executive, provided that in the case of Disability the Executive shall not have
returned to the full-time performance of his duties during such period of at
least 30 days; and

(b) If the Executive’s employment is terminated for Good Reason, the date
specified in the Notice of Termination shall not be more than sixty (60) days
from the date the Notice of Termination is given to the Company.

 

  6. Excise Tax Payments.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement (“Agreement
Payments”) and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “Total Payments”) would be subject to the excise tax (the
“Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), the Agreement Payments shall be reduced or eliminated
if and to the extent necessary so that no Agreement Payment to be made to the
Executive shall be subject to the Excise Tax. Unless the Executive shall have
given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Agreement
Payments, by first reducing or eliminating the portion of the Agreement Payments
which are payable in cash and then by

 

-8-



--------------------------------------------------------------------------------

reducing or eliminating non-cash payments, in each case in reverse order
beginning with Agreement Payments which are to be paid the farthest in time from
the Determination (as hereinafter defined). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.

(b) The determination of whether the Agreement Payments shall be reduced or
eliminated as provided in Section 6(a) above and the amount of such reduction
shall be made, at the Company’s expense, by an accounting firm selected by the
Company which is one of the four largest accounting firms in the United States
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and the Executive within fifteen (15) business days
of the Termination Date, if applicable, or such other time as requested by the
Company or by the Executive (provided the Executive reasonably believes that any
of the Total Payments may be subject to the Excise Tax) and if the Accounting
Firm determines that no Excise Tax is payable by the Executive with respect to
the Total Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
the Total Payments. The Determination shall be binding, final and conclusive
upon the Company and the Executive.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

7. Unauthorized Disclosure. During the period that the Executive is actively
employed by the company or Division, and for a period of six (6) months after
Executive’s termination of employment, the Executive shall not make any
Unauthorized Disclosure. For purposes of this Agreement, “Unauthorized
Disclosure” shall mean disclosure by the Executive without the consent of the
Board (other than pursuant to a court order) to any person, other than an
employee or director of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an executive of the Company or as may be legally required, of any
material Confidential Information obtained by the Executive while in the employ
of the Company (including any material Confidential Information with respect to
any of the Company’s customers or methods of distribution) the disclosure of
which is demonstrably and materially injurious to the Company; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any information known generally to the public
(other than as a result of disclosure by him in violation of this Section 7) or
any information not otherwise considered confidential and material by a
reasonable person engaged in the same business as that conducted by the Company;
provided further, however, that any breach of this Section 7 shall in no event
subject the Executive to damages (including costs, fees and expenses incurred by
the Company or the Business Unit) in excess of $10,000 in the aggregate.

8. Non-Compete. During the period that the Executive is actively employed by the
Company or Business Unit and for six months following the Executive’s
termination of employment, the Executive shall not directly or indirectly, own,
manage, operate, control, consult with, or be connected as an officer, employee,
agent, partner, director or consultant with, or have any financial interest in,
or assist anyone in the conduct of, any business which directly competes with
any business or line of business of the Company. Notwithstanding the foregoing,
the Executive shall not be in violation of the preceding sentence due to
ownership (directly or indirectly) by the Executive of not more than five
percent (5%) of the issued and outstanding class of securities of a corporation
whose securities are publicly traded.

9. Non-Solicitation. For six-months after termination of employment with the
Company for any reason, the Executive shall not directly or indirectly solicit
for hire, or assist any other person in soliciting for hiring, any employee of
the Company (as for the date of termination), or induce any such employee to
terminate his or her employment with the Company.

 

-9-



--------------------------------------------------------------------------------

  10. Successors; Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. The term “the Company” as
used herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

11. Fees and Expenses. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Executive
as they become due as a result of (a) the Executive’s termination of employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits, including, without limitation, the plans
listed on Appendix A, or (c) the Executive’s hearing before the Board as
contemplated in Section 2.1 of this Agreement; provided, however, that the
circumstances which result in the Executive incurring the fees and related
expense set forth in clauses (a) and (b) (other than as a result of the
Executive’s termination of employment under circumstances described in
Section 2.2(d)) occurred on or after a Change in Control.

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

13. Non-Exclusivity of Rights. Except as provided in Section 3.2 with respect to
the Severance Agreement, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its subsidiaries and
for which the Executive may qualify, nor shall anything herein limit or reduce
such rights as the Executive may have under any other agreements with the
Company or any of its subsidiaries. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan or program of the
Company or any of its subsidiaries shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

14. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any

 

-10-



--------------------------------------------------------------------------------

circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

16. Indemnification. During the term of this Agreement and for a period of three
(3) years after Executive’s termination, the Company shall indemnify Executive
and hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director or
employee of the Company or any of its subsidiaries or other affiliates or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and
under the Company’s Articles of Incorporation and By-Laws (the “Governing
Documents”), provided that in no event shall the protection afforded to
Executive hereunder be less than that afforded under the Governing Documents as
in effect on the date of this Agreement except from changes mandated by law.
During the Term and for a period of three (3) years, Executive shall be covered
by any policy of directors and officers liability insurance maintained by the
Company for the benefit of its then officers and directors.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in Fulton county in the State of Georgia.

18. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

ACUITY BRANDS, INC. /s/ VERNON J. NAGEL

Vernon J. Nagel

Chairman, President, and Chief Executive Officer

EXECUTIVE: /s/ C. DAN SMITH C. Dan Smith

 

-11-



--------------------------------------------------------------------------------

APPENDIX A

BENEFIT PLANS AND AGREEMENTS

(To The Extent Executive Participates In Such Plans and Agreements)

Management Compensation and Incentive Plan

Executives’ Deferred Compensation Plan

Supplemental Deferred Savings Plan

Long-Term Incentive Plan

Senior Management Benefit Plan

401(k) Plan (or similar deferred compensation plan covering the Executive)

Employment Letter Agreement, dated November 6, 1997, and any amendments to such
agreement

 

-12-